1.2  EXHIBIT 10.6

 

2005 Director Compensation Arrangements

 

The following summarizes the compensation arrangements established between
NeuroMetrix, Inc. (the “Company”) and its directors through verbal agreements.

 

The non-employee members of the Board, other than those affiliated with venture
capital firms that were stockholders of the Company as of the effective date of
the initial public offering of the Company (i.e., currently Charles E. Harris
and William Laverack, Jr.), will receive annual cash compensation in the amount
of $5,000 for service as a member of the Board, which will be paid following
each annual meeting of the stockholders of the Company. In addition, these
non-employee directors will receive the sum of $1,000 for each board or
committee meeting that they attend, provided that they will not be entitled to
additional compensation for attending committee meetings that occur on the same
day as a board meeting at which they attend. This cash compensation will be in
addition to any stock options or other equity compensation that the Company
determines to grant to the directors on a case by case basis.  The non-employee
members of the Board that are affiliated with venture capital firms that were
stockholders of the Company as of the effective date of the initial public
offering of the Company will not be compensated for serving as directors,
although the Company will reimburse these directors for all reasonable
out-of-pocket expenses incurred by them in attending board or committee
meetings.  Dr. Gozani, the only employee member of the Board, will not be
separately compensated for his service on the Board.

 

--------------------------------------------------------------------------------